Order entered March 13, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-00671-CR

                             DEMARKO DEON COOPER, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F11-27720-H

                                          ORDER
        The Court REINSTATES the appeal.

        On March 1, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On March 7, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the March 1,

2013 order requiring findings.

        We GRANT the March 7, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.




                                                     /s/   DAVID EVANS
                                                           JUSTICE